--------------------------------------------------------------------------------

Exhibit 10.2
 
Agreement
 
AGREEMENT (the "Agreement"), made as of this 16th day of January, 2015, by and
between COLLABRX, INC., a Delaware corporation ("CollabRx"), and MEDYTOX
SOLUTIONS, INC., a Nevada corporation ("Medytox").
 
WHEREAS, pursuant to a Letter of Intent, dated as of December 6, 2014, and a
Loan and Security Agreement, between the parties hereto, dated as of January 16,
2015 (collectively, hereinafter the "Documents"), Medytox has agreed to advance
certain funding to CollabRx in contemplation of a merger transaction with
CollabRx, as described in such Documents (the "Merger");
 
WHEREAS, but for the proposal regarding such Merger, Medytox would not provide
funding for CollabRx; and
 
WHEREAS, the parties hereto are desirous of entering into this Agreement, to
provide for the contingency in the event CollabRx determines to enter into an
alternative merger transaction (the "Alternative Transaction"), as defined
below, with a third party.
 
NOW, THEREFORE, in consideration of the mutual premises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the  parties hereto hereby agree as follows:
 
1.  The parties hereto hereby agree and acknowledge that Medytox is providing
certain funding to CollabRx in accordance with the Documents and in
contemplation of the Merger, and that Medytox would not be providing any such
funding in the event such Merger was not contemplated.
 
2.  The parties further agree and acknowledge that Medytox is expending
significant resources, including, without limitation, managerial resources, and
legal and accounting fees, in connection  with the contemplated Merger, and that
the ability to effectuate the Merger will be significantly impaired if CollabRx
enters into an Alternative Transaction.
 
3.  CollabRx further agrees that in the event CollabRx enters into an
Alternative Transaction, then CollabRx shall pay Medytox a termination fee (the
"Termination Fee"), as described below. Notwithstanding the foregoing, no
Termination Fee shall be payable to Medytox in the event (i) Medytox has not
provided funding to CollabRx in one or more tranches in the aggregate amount of
at least $500,000 (the "Threshold Amount") or (ii) Medytox has not funded a
requested Advance (as defined in the Loan and Security Agreement), provided,
that, this clause (ii) shall not be applicable if at or prior to the time of
such request (a) CollabRx has  given notice to Medytox of its intention not to
proceed with the Merger or has otherwise terminated Merger discussions with
Medytox or (b) an Event of Default has occurred pursuant to the Loan and
Security Agreement.  The amount of funding provided by Medytox to CollabRx shall
be the sum of all loans or advances provided to CollabRx pursuant to the
Documents, without deducting any pre-payments or other payments made by or on
behalf of CollabRx to Medytox.  The Termination Fee shall also be payable to
Medytox in the event CollabRx enters into an Alternative Transaction within the
twelve-month period following the later of (i) notice by CollabRx to Medytox of
its intention not to proceed with the Merger,  (ii) termination of Merger
discussions with Medytox by CollabRx and (iii) termination of the Loan and
Security Agreement, described above.
 

--------------------------------------------------------------------------------

4.  For purposes of this Agreement, an Alternative Transaction shall mean  any
agreement entered into by or on behalf of  CollabRx and/or its affiliates with
any third party or parties (including any related party or affiliate of
CollabRx) to engage in, whether in one transaction or a series of related
transactions to effect, or the consummation of (A) any merger, consolidation,
share exchange, business combination or similar transaction involving CollabRx
or its affiliates, (B) any sale, lease, exchange, mortgage, pledge, license,
transfer or other disposition, directly or indirectly, by merger, consolidation,
sale of equity interests, share exchange, joint venture, business combination or
otherwise, of any assets of CollabRx or its affiliates representing thirty-five
percent (35%) or more of the consolidated assets of CollabRx and its affiliated
entities, taken as a whole as determined on a book-value basis, (C) any issue,
sale or other disposition of (including by way of merger, consolidation, joint
venture, business combination, share exchange or any similar transaction)
securities (or options, rights or warrants to purchase, or securities
convertible or exercisable into, such securities) representing thirty-five
percent (35%) or more of the voting power of CollabRx, (D) an agreement related
to or the initiation of any tender offer or exchange offer in which any "person"
or “group” (as such terms are defined in Rule 13d‑3 promulgated under the 1934
Act) shall seek to acquire beneficial ownership (as such term is defined in Rule
13d‑3 promulgated under the 1934 Act), or the right to acquire beneficial
ownership, of thirty-five percent (35%) or more of the outstanding shares of any
class of voting securities of CollabRx, (E) any recapitalization, restructuring,
liquidation, dissolution or other similar type of transaction with respect to
CollabRx in which a third party shall acquire beneficial ownership of
thirty-five percent (35%) or more of the outstanding shares of any class of
voting securities of the CollabRx or (F) any transaction which is similar in
form, substance or purpose to any of the foregoing transactions; provided,
however, that the term “Alternative Transaction” shall not include the Merger.
 
5.  The amount of the Termination Fee shall be $1,000,000.  The Termination Fee
shall be payable by CollabRx to Medytox by wire transfer of same day funds to an
account designated by Medytox, within three business days after such Alternative
Transaction was entered into by CollabRx or the initiation of such tender offer
constituting an Alternative Transaction.  The Termination Fee shall be due and
payable irrespective of whether the transactions contemplated by such
Alternative Transaction are consummated by CollabRx.
 
6.  If the Termination Fee is due and payable in accordance with the provisions
of this Agreement and CollabRx fails to timely pay the Termination Fee and, in
order to obtain such payment, Medytox commences a suit that results in a
judgment against CollabRx, CollabRx shall pay Medytox the costs and expenses
incurred by Medytox in connection with such suit, together with interest on such
amount at the annual rate of ten percent (10%) for the period from the date such
payment was required to be made through the date such payment was actually
received, or such lesser rate as is the maximum permitted by applicable law. 
Notwithstanding anything contained herein  to the contrary, payment of the
Termination Fee hereunder shall not relieve CollabRx of its obligations under
the Loan and Security Agreement, or such lesser amount as is the maximum
permitted under applicable law.
 
- 2 -

--------------------------------------------------------------------------------

7.  The parties hereto further agree and acknowledge that such Termination Fee
is not a penalty, but is liquidated damages, in a reasonable amount that will
compensate Medytox under the circumstances in which it is payable for the
efforts and resources expended and opportunities foregone while negotiating the
contemplated Merger and in reliance on the Documents and this Agreement and on
the expectation of the consummation of the Merger and the other transactions
contemplated thereby, which amount would otherwise be impossible to calculate
with precision.
 
8.  All notices, requests and demands required pursuant to this Agreement to be
in writing shall be deemed to have been properly given or made if delivered by
hand, or if sent by overnight courier or by certified or registered mail,
postage prepaid, return receipt requested, to the intended recipient at the
following address:
 
CollabRx:
CollabRx, Inc.
 
44 Montgomery Street, Suite 800
 
San Francisco, CA  94104
 
Attn: Thomas R. Mika
   
Medytox:
Medytox Solutions, Inc.
 
400 S. Australian Avenue, 8th Floor
 
West Palm Beach, FL 33401
 
Attn: Seamus Lagan



Any such notice, request or demand shall be effective when delivered by hand,
one (1) business day after being delivered to an overnight courier, or three (3)
business days after being deposited in the mail, as applicable, except in cases,
if any, where it is expressly herein provided that such notice, request or
demand is not effective until actually received by the intended recipient. By
written notice given or made as described above, each party to this Agreement
may change the address to which notice is to be given to such party, provided
that such changed address shall include a street address to which notices may be
delivered by hand or by overnight courier in the ordinary course.
 
9.  CollabRx irrevocably submits to the jurisdiction of any state or federal
court in the State of Florida over any suit, action or proceeding arising out of
or relating to this Agreement. CollabRx irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Final judgment in any such suit,
action or proceeding brought in any such court may be enforced in any court
having jurisdiction over CollabRx by a suit upon such judgment, provided service
of process is effected upon the CollabRx as provided in this Agreement or as
otherwise permitted by applicable law. Nothing contained in this Agreement shall
be construed to preclude Medytox from instituting a suit, action or proceeding
to enforce this Agreement, or to collect upon any judgment obtained in
connection herewith, in any court or courts in any jurisdiction or jurisdictions
other than Florida.
 
10. CollabRx hereby irrevocably designates and appoints any officer or director
of CollabRx as CollabRx's authorized agent to accept and acknowledge on
CollabRx's behalf service of any and all process that may be served in any suit,
action or proceeding instituted in connection with this Agreement. CollabRx
hereby consents to process being served in any suit, action or proceeding
instituted in connection with this Agreement by (1) mailing of a copy thereof by
certified mail, postage prepaid, return receipt requested, to CollabRx, and (2)
serving a copy thereof upon any agent hereinabove designated and appointed by
CollabRx as CollabRx's agent for service of process. CollabRx irrevocably agrees
that such service shall be deemed to be effective service of process upon
CollabRx in any such suit, action or proceeding. Nothing contained in this
Agreement shall affect the right of Medytox to serve process in any manner
otherwise permitted by law.
 
- 3 -

--------------------------------------------------------------------------------

11.  In case one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, the remaining provisions
contained herein and therein shall remain effective and binding on the parties
hereto and thereto and shall not be affected or impaired by the invalid, illegal
or unenforceable provision or provisions. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. This Agreement shall be governed by the laws of the State of
Florida, as the same are in effect from time to time without reference to the
conflict or laws principles thereof.
 
12.  COLLABRX AND MEDYTOX, TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW,
MUTUALLY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR IN
ANY WAY PERTAINING TO THIS AGREEMENT. IT IS AGREED AND UNDERSTOOD THAT THIS
WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS BY OR AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS BY OR AGAINST PARTIES
OTHER THAN COLLABRX AND MEDYTOX. THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY MADE BY COLLABRX, AND  COLLABRX HEREBY REPRESENTS THAT NO
REPRESENTATION OF FACT OR OPINION HAS BEEN MADE BY ANY PERSON TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. COLLABRX
FURTHER REPRESENTS THAT IT HAS BEEN, OR HAS HAD AN OPPORTUNITY TO BE,
REPRESENTED IN CONNECTION WITH THE SIGNING OF THIS AGREEMENT BY INDEPENDENT
LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED, OR HAS
HAD AN OPPORTUNITY TO DISCUSS, THIS WAIVER WITH SUCH COUNSEL.
 
13.  This Agreement may be executed in any number of counterparts, each of which
is an original and all of which are identical. Each counterpart of this
Agreement is to be deemed an original hereof, and all counterparts collectively
are to be deemed but one instrument.
- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed and delivered this
Agreement as of the date first written above.
 

  COLLABRX, INC.      
By:
 
Name:
 
Title:

 

 
MEDYTOX SOLUTIONS, INC.
     
By:
 
Name:
 
Title:

 
 
- 5 -

--------------------------------------------------------------------------------